DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakao et al. (US2009/0095322) in view of Rettenmaier et al. (DE19628842A1) and further in view of MacNeal (US2005/0263208).
Re claims 1-3, and 11, Wakao et al. teach cleaning a container, specifically a pressurized tank (Fig. 1, paragraphs 1-2, 11, 154, are directed to cleaning of a high pressure gas tank).   In reference to positioning the tank in a horizontal position, refer to paragraphs 104, 164-165, which teaches a support means 51 for a changing the position of the container (i.e. gas tank, Fig. 6, paragraph 220).  Additionally, paragraph 162 teaches a rotating mechanism 39 for rotating the container.   In reference to inserting an abrasive member into an interior volume of the tank through an opening defined at the longitudinal end of the tank and contacting the inner surface of the tank with the abrasive member, refer to the embodiment of Fig. 12, directed to the wiping means 561 (paragraphs 246 and 265) of Wakao et al. In reference to positioning the tank invertedly in a vertical orientation, refer to Fig. 1 of Wakao et al.   In reference to washing and drying the tank, applicant is directed to paragraphs 225 and 182, for a specific teaching of using nitrogen gas for drying.  In reference to spot drying and claims 3 and 12, the limitations are met as the examiner considers the blowing mechanism 35 directed at the interior area of the tank to read on spot drying with nitrogen. 
Re claims 1 and 11, Wakao et al. teach the invention substantially as claimed with the exception of positioning the tank in a horizontal orientation. Wakao et al. teach a rotation mechanism 39 for rotating the container.  Wakao et al. appear to teach cleaning the gas cylinder in a vertical position with an abrasive member. Rettenmaier et al. teach cleaning a gas tank by placing the tank in a horizontal position and inserting abrasive members (i.e. abrasive particles into an interior volume of the tank.  Retenmaier et al. teach moving the tank in a horizontal position and optionally rotating the tank for cleaning purposes. Absent of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Re claims 1 and 11, Wakao et al. in view of Rettenmaier et al. fail to teach after cleaning evacuating the interior of the tank to produce at least a partial vacuum and closing the valve to seal the tank interior.  The examiner argues that applicant’s claim limitations are conventional steps directed to refilling of the tank for reuse.  Alternatively, the secondary reference of MacNeal teaches refilling a gas cylinder 16.  MacNeal teaches that prior to filling or refilling the cylinder, it may be desirable to evacuate any remaining or residual gas present therein. Paragraph 54 further teaches that after the contents of the cylinder is vented, a vacuum is created to lower the pressure in the cylinder, gas is fed into the cylinder and the valve stem is sealed, and a gas-tight cover is secured (paragraphs 54-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Wakao et al. to include evaluating the tank and closing off the valve, as taught by MacNeal, as conventional steps used for refilling the gas tank for reuse.  
Re claim 4, in reference to rotating the abrasive member, refer to Fig. 12.  Re claims 5-6, In reference to inspecting the tank, refer to paragraph 160 which teaches inspecting the tank during manufacture and use, which would include inspecting both the interior and exterior of the tank.  In the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have inspected the interior of the tank, after cleaning, in order to determine the level of contaminants and/or whether additional cleaning is required.  In reference to installing a valve onto the opening of the tank after cleaning, refer to paragraph 364 of Wakao et al. 
.  
Response to Arguments
Applicant argues that Wakao et al. in view of MacNeal fails to teach positioning the tank in a horizontal position.  Applicant further argues that the prior art fails to teach two different positioning steps.  In view of Applicant’s arguments, the secondary reference of Rettenmaier et al. is relied upon to cure positioning the tank in the horizontal position for abrasive cleaning.  Absent of a showing of criticality and/or unexpected results, it would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention to have positioned the tank both in the vertical and horizontal positions, as Wakao et al. teach a rotation mechanism for changing the position of the tank and both references teach that the tank can be abrasively cleaned while being positioned either vertically or horizontally.
Applicant’s arguments directed to the abrasive wire whip of the instant invention are not persuasive as it’s not commensurate in scope with the instantly claimed invention. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Andersen et al. teach a method of cleaning containers for pressurized gas.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc